Exhibit 10.7
 
PARTICIPATION AGREEMENT
2008-2009 Drilling Package




This Participation Agreement (“Agreement”) is made and entered into effective as
of the 1st day of August, 2008 (the "Effective Date"), by and between Newfield
Exploration Company, a Delaware corporation (“Newfield”), whose address is 363
N. Sam Houston Parkway East, Suite 2020, Houston, Texas 77060 and Ridgewood
Energy Corporation, a Delaware corporation (“Ridgewood”), whose address is 11700
Katy Freeway, Suite 280, Houston, Texas 77079.  Newfield and Ridgewood are also
sometimes hereinafter referred to collectively as the “Parties” or individually
as a “Party”.


WITNESSETH:


WHEREAS, Newfield owns a 100% Record Title Interest (as such term is defined
hereafter) in and to each of the following oil and gas leases (hereinafter
individually referred to as a “Prospect Area” and collectively referred to as
the “Contract Area”):


Oil and Gas Lease bearing Serial No. [REDACTED], dated effective August 1, 2008,
granted by the United States of America, as Lessor, in favor of Newfield
Exploration Company, as Lessee, covering all of [REDACTED], containing
approximately 5000 acres (“REDACTED Lease”);


Oil and Gas Lease bearing Serial No. [REDACTED], dated effective August 1, 2008,
granted by the United States of America, as Lessor, in favor of Newfield
Exploration Company, as Lessee, covering all of [REDACTED, containing
approximately 4999.17 acres (“REDACTED Lease”); and


Oil and Gas Lease bearing Serial No. [REDACTED], dated effective August 1, 2008,
granted by the United States of America, as Lessor, in favor of Newfield
Exploration Company, as Lessee, covering all of [REDACTED], containing
approximately 5000.00 acres (“REDACTED Lease”);


WHEREAS, Ridgewood would like to participate in the drilling of a Test Well (as
such term is defined hereafter) on each Prospect Area;


WHEREAS, Ridgewood agrees to pay a disproportionate share of the drilling costs
and expenses associated with each Test Well in order to earn a Record Title
Interest in each Prospect Area, pursuant to the terms and conditions of this
Agreement; and


WHEREAS, the Parties desire to enter into this Agreement to set forth the manner
in which the costs and expenses of drilling, producing and operating each Test
Well and any subsequent wells, as well as the ownership of the production from
the Contract Area shall be shared.


NOW, THEREFORE, in consideration of the mutual benefits and advantages accruing
hereunder, the receipt and sufficiency of which are hereby acknowledged, the
Parties hereby agree as follows:
 

--------------------------------------------------------------------------------


 
Article 1 – Interest of the Parties


The costs and expenses associated with the exploration and development of the
Contract Area (including all wells, platforms, pipelines, facilities and
equipment associated directly with the specified operations herein) and all oil
and gas produced from wells drilled pursuant to the terms hereof, shall be borne
and owned, subject to the terms and conditions set out in this Agreement, and
unless otherwise agreed, by the Parties in accordance with the following
percentage Record Title Interests:
 

Party      
 Record Title Interests
    Newfield 
66.66667% *
Ridgewood  
33.33333% *

                                                               
*Subject to an obligation by Ridgewood to pay a disproportionate share of the
costs and expenses of each Test Well, as further described in Article 3 of this
Agreement.


The term “Record Title Interests” as used in this Agreement shall mean the right
to drill for, produce, remove, own, and dispose of oil, gas and/or condensate
that may be found on and produced from a Prospect Area.


Article 2 - Operating Agreement


2.1           Newfield shall be designated as the Operator of each Prospect
Area, and all operations conducted on a Prospect Area shall be performed in
accordance with and shall be subject to the terms and provisions of this
Agreement and the Operating Agreement attached hereto as Exhibit “A” (“Operating
Agreement”).  Upon Ridgewood earning an Assignment (as such term is defined
hereafter), the Parties shall execute an Operating Agreement, using the form
attached hereto as Exhibit “A”, to govern operations on such Prospect Area.  It
is the intent of the Parties that there shall be a separate Operating Agreement
for each Prospect Area.


2.2           Notwithstanding anything herein to the contrary, the non-consent
penalties set forth in the Operating Agreement shall not be applicable to
drilling operations on the Test Well for a Prospect Area, or Substitute Well
therefore, prior to the Parties reaching Casing Point (as such term is defined
hereafter) in such well.




Article 3 - Test Well


3.1           On or before March 31, 2009 or a date mutually agreed to by the
parties and subject to Force Majeure (as such term is defined hereafter),
Newfield will commence, or cause to be commenced, drilling operations on (a)
[REDACTED (“Redacted Test Well”), (b) [REDACTED (“Redacted Test Well”), and (c)
[REDACTED] (“Redacted Test Well”) (the Redacted Test Well, the Redacted Test
Well, and the Redacted Test Well are sometimes individually referred to as the
“Test Well”) or collectively referred to as the “Test Wells”).  Each Test Well
shall be drilled to the total depth listed in the Authority for Expenditure
(“AFE”) for such Test Well, or a depth sufficient to test the stratigraphic
equivalent of the formation listed in AFE for such Test Well, whichever is
lesser (“Objective Depth”).


-2-

--------------------------------------------------------------------------------


 
3.2(a)      Newfield shall furnish to Ridgewood an AFE for the drilling and
evaluation costs (“Dry Hole Cost”) of a Test Well at least 30 days prior to the
commencement of actual drilling operations for such Test Well.  The AFE for each
Test Well is estimated to be as follows:


$19,400,000.00 for the Redacted Test Well; and,
$9,400,000.00 for the Redacted Test Well; and,
$14,700,000.00 for the Redacted Test Well.




   (b)         As additional consideration for the opportunity to earn a Record
Title Interest in a Prospect Area, Ridgewood will pay a disproportionate share
of the AFE Dry Hole Cost for each Test Well.  Ridgewood shall pay a 44.443%
share of the Dry Hole Cost and expenses shown on an AFE for a Test Well, or a
Substitute Well therefore, until (i) the cumulative costs and expenses for such
Test Well, or a Substitute Well therefore, exceeds 110% of the AFE Dry Hole Cost
for such Test Well, or (ii) upon such Test Well reaching Casing Point, whichever
occurs first.  Thereafter, Ridgewood will pay a 33.333% share of the subsequent
costs and expenses of such Test Well, and all subsequent operations on the
Prospect Area, subject to the non-consent rights set out in the Operating
Agreement.


   (c)         If the AFE for a Test Well is greater than the amount listed
above in Section 3.2 (a) (“Revised AFE”), then Ridgewood will have thirty (30)
days after receipt of the Revised AFE to elect to participate in the drilling of
such Test Well under the Revised AFE.  If Ridgewood fails to timely provide
written notice to Newfield of its election to participate, then Ridgewood shall
be deemed to have elected to participate in the Revised AFE.  If Ridgewood
participates in the drilling of a Test Well under the Revised AFE, then
Ridgewood shall pay a 44.443% share of the costs and expenses of such Revised
AFE until (i) the cumulative costs and expenses for such Test Well, or a
Substitute Well therefore, exceeds 110% of the Revised AFE for such Test Well,
or (ii) upon such Test Well reaching Casing Point, whichever occurs
first.  Thereafter, Ridgewood will pay a 33.333% share of the costs and expenses
for such Test Well, and all subsequent operations on the Prospect Area, subject
to the non-consent rights set out in the Operating Agreement.  Should Ridgewood
elect not to participate in a Revised AFE, then Ridgewood shall be deemed to
have relinquished all of its Record Title Interest earning rights in the
associated Prospect Area.




3.3           In the event Ridgewood participates in the drilling of a Test
Well, Ridgewood shall pay Newfield, within ten (10) business days prior to the
commencement of actual drilling operations on such Test Well, Ridgewood’s
proportionate share of sunk land and G&G costs for such Prospect Area, as set
out below (“Sunk Costs”):


$783,992.00 for Redacted Lease; and,
$1,214,988.00 for Redacted Lease; and,
$1,780,982.00 for Redacted Lease.


-3-

--------------------------------------------------------------------------------


 
3.4           For the purposes of this Agreement, the term “Casing Point” is
defined as that point in time when a Test Well, or Substitute Well therefore,
has been drilled to its Objective Depth, and all open-hole logs and all
appropriate tests have been performed and delivered to the Parties, and a
recommendation is made to (i) set casing and complete the well, (ii) plug and
abandon the well, or (iii) conduct other operations as provided within the
priority of operations outlined within the Operating Agreement.


3.5           If a Test Well is either, (i) unable to reach its Objective Depth
due to encountering domal material, heaving shale, saltwater, salt or other
impenetrable substance, or suffers any adverse condition (mechanical,
structural, stratigraphic or otherwise) in drilling said well, which substance
or condition cannot be overcome at a reasonable cost by means considered
customary or ordinary in the industry; or, (ii) plugged and abandoned as a dry
hole, then Newfield shall have the option, but not the obligation, to propose a
substitute well to be drilled to the Objective Depth of such Test Well
(“Substitute Well”).  Ridgewood shall have the option, but not the obligation,
to participate in such Substitute Well; however, if Ridgewood elects not to
participate in such Substitute Well, it shall relinquish all of its right, title
and interest in the associated Prospect Area and reassign to Newfield all of its
Record Title Interest in such Prospect Area under the terms of this
Agreement.  If actual drilling operations are commenced on the Substitute Well
within one hundred twenty (120) days from the date of rig release from the Test
Well, then such Substitute Well shall be considered the Test Well for the
Prospect Area for purposes of this Agreement.


3.6           Newfield shall have the right to require Ridgewood to pay in
advance its share of the costs and expenses of an AFE, or Revised AFE, pursuant
to the terms and conditions of the Operating Agreement.


3.7           In its sole discretion, Newfield shall elect whether to issue an
AFE and/or propose the drilling of a Test Well on a Prospect Area.   If Newfield
elects not to issue an AFE and/or drill a Test Well on a Prospect Area, then
Ridgewood’s only remedy shall be the return of any Sunk Costs paid by Ridgewood
to Newfield for such Prospect Area.




Article 4 - Assignment


4.1           Within ten (10) business days after Newfield’s receipt from
Ridgewood of the Sunk Costs for a Prospect Area, Newfield shall deliver to
Ridgewood an assignment of an undivided 33.33333% Record Title Interest in such
Prospect Area, using the form of assignment attached hereto as Exhibit “B”
(“Assignment”).  The Record Title Interest conveyed to Ridgewood will be subject
to its proportionate share of the lessor’s royalty and its proportionate share
of an overriding royalty interest equal to 2% of 6/6 to be reserved in favor of
Newfield in the Assignment.  The Record Title Interest conveyed to Ridgewood
shall otherwise be free and clear of any other overriding royalty interests,
production payments, or other burdens on production, subject to a special
limited warranty of title.


4.2           In the event that Ridgewood does not participate in the drilling
of a Test Well, or Substitute Well therefore, Ridgewood shall immediately
reassign to Newfield, on a form of assignment acceptable to Newfield, all of its
right, title and interest, including all of its Record Title Interest, in the
Prospect Area for such Test Well.  Such reassignment shall be made free and
clear of all overriding royalty interests, production payments, burdens, liens,
and other encumbrances.


-4-

--------------------------------------------------------------------------------




Article 5 - Ownership of Production


Production from each well drilled on a Prospect Area will be owned pursuant to
the terms of this Agreement and the Operating Agreement for such Prospect Area.


Article 6 - Insurance


In connection with any drilling and/or production operations on a Prospect Area,
the Operator shall carry the type and amount of insurance required by the
Operating Agreement for such Prospect Area.  No other insurance shall be
required of the Operator hereunder.




Article 7 - Confidentiality


Except for required disclosures, including but not limited to disclosures to
governmental agencies and/or stock exchanges, or as otherwise provided in the
Operating Agreement, no Party shall release any geological, geophysical, or
reservoir information or any logs or other information pertaining to the
progress, tests, or results of any well drilled pursuant to this Agreement,
without the prior approval of the other Party.


Article 8 - Conflicts


In the event of any conflict between the terms and conditions as set forth
herein and the terms and conditions set forth in the Operating Agreement, the
terms and condition set forth herein shall control.


Article 9 – Force Majeure


In the event Newfield is rendered unable, wholly or impart, by a Force Majeure
event (as hereinafter defined) to carry out its obligations under this
Agreement, Newfield shall give Ridgewood prompt written notice of the Force
Majeure with reasonably full particulars concerning it; thereupon the
obligations of Newfield; and insofar as they are affected by the Force Majeure,
shall be suspended during the continuance of such Force Majeure.  The term
“Force Majeure” as here employed, shall include, but not necessarily be limited
to, an act of God, strike, lockout or other industrial disturbance, act of
public enemy, war, blockade, public riot, lightning, fire, storm, flood,
explosion, the inability or unavoidable delay in obtaining lessor's approval for
any drillsite locations on a Prospect Area, governmental permits or
authorizations for drilling or other operations to be conducted hereunder, any
other governmental action, governmental delay, restraint or in action, or the
unavailability of equipment and any other cause, whether of the kind
specifically enumerated above or otherwise, which is not reasonably within the
control of Newfield.


Article 10 - Notices


All notices, requests or demands to be given under this Agreement shall be in
writing and shall be deemed to have been given (i) three (3) business days after
being sent by registered mail or certified mail, postage prepaid, or (ii) on the
day sent, if hand delivered or sent by facsimile, with receipt confirmed and
verbal confirmation, in each case addressed as follows or to such other address
as may have been furnished in writing to the other Parties hereto in accordance
herewith:


-5-

--------------------------------------------------------------------------------



 

  If to Newfield:  If to Ridgewood:   Newfield Exploration Company  Ridgewood
Energy Corporation   363 N. Sam Houston Pkwy. E., Suite 2020  11700 Katy Freeway
, Suite 280   Houston, Texas  77060   Houston, Texas  77079   Attention:  Ms.
Christina Linscomb    Attn: Mr. W. Greg Tabor   Office Phone:  (281) 847-6074  
Office Phone:  (281) 293-8449   Fax Number:
(281) 405-4207
Fax Number: 
(281) 293-7705

 
 
Article 11 - Topical Headings


Topical headings appearing at the top of each numbered article have been
inserted for convenience only and are to be given no force or affect whatsoever
in the interpretation of this Agreement.


Article 12 - Successors and Assigns


The rights and obligations of Ridgewood under this Agreement are not assignable,
in whole or in part, without the prior written consent of Newfield, which such
consent shall not be unreasonably withheld.  This Agreement shall be binding
upon each Party and their successors and assigns. Any assignment by a Party of
any lands affected by this Agreement shall be made expressly subject to this
Agreement, and the assignee shall expressly agree to assume and comply with, the
terms and provisions of this Agreement and the applicable Operating Agreement.




Article 13 - Miscellaneous


13.1         This Agreement is not intended to create, and shall not be
construed to create a relationship of partnership.  Notwithstanding any
provision herein, the rights and liabilities of the Parties hereunder shall be
several and not joint or collective.


13.2         THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF TEXAS WITHOUT GIVING EFFECT TO THE CONFLICT OF
LAWS PROVISIONS THEREOF.


13.3         Ridgewood understands that Newfield makes no express warranty and
disclaims all implied warranties and all statutory warranties as to (i) the
accuracy or completeness of the data furnished by Newfield as to the Contract
Area, (ii) the presence of hydrocarbons in the Contract Area, or (iii) the
results which might be expected from any exploration, development, production,
and/or hydrocarbon marketing activities contemplated in a Contract
Area.  Nothing contained in the technical information provided by Newfield shall
be relied upon as a promise or representation of warranty, whether as to the
past or the future value of the Contract Area.  Neither Newfield, nor its
agents, representatives, officers, directors or shareholders shall have any
liability to Ridgewood or any affiliate or associate of Ridgewood arising from
the use by any person of such technical information.


-6-

--------------------------------------------------------------------------------


 
13.4         This Agreement and the exhibits attached hereto constitutes the
entire Agreement between the Parties with respect to the subject matter hereof,
and supersedes all prior oral or written agreements, commitments, or
understandings between the Parties, and there are no other representations or
other agreements between the Parties, except as expressly set forth herein.  No
amendment shall be binding unless in writing and signed by representatives of
each Party.


13.5         The Parties agree to execute any additional instruments, agreements
or documents that are necessary to effectuate the intentions of this Agreement.




Article 14 - Termination


This Agreement shall terminate as to each Prospect Area upon (i) the mutual
agreement of the Parties; (ii) failure to commence actual drilling operations on
a Test Well for such Prospect Area within the time period specified in this
Agreement; (iii) failure to commence the drilling of a Substitute Well for such
Prospect Area within the time period specified in this Agreement; or (iv) the
bankruptcy or insolvency of Ridgewood.


Article 15 - Counterpart Execution


This Agreement may be executed by signing the original or a counterpart
thereof.  If this Agreement is executed in counterparts, all counterparts taken
together shall have the same effect as if all the Parties had signed the same
instrument.  However, this Agreement shall not be effective as to any Party,
until it has been executed by all Parties.


IN WITNESS WHEREOF, the Parties have duly executed this Agreement as of the
Effective Date hereinabove first written.
 

NEWFIELD EXPLORATION COMPANY              
By:
    /s/ W.M. Blumenshine    
W.M. Blumenshine
   
Vice President - Land
       


RIDGEWOOD ENERGY CORPORATION              
By:
    /s/ W. Greg Tabor    
W. Greg Tabor
   
Executive Vice President
       

 


 
 -7-

--------------------------------------------------------------------------------